Citation Nr: 1627463	
Decision Date: 07/11/16    Archive Date: 07/22/16

DOCKET NO.  10-37 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to an initial evaluation in excess of 10 percent for coronary artery disease (CAD) prior to January 8, 2015, and in excess of 30 percent thereafter.

2. Entitlement to service connection for residuals of head trauma, to include headaches.

3. Entitlement to service connection for carpal tunnel syndrome of the right wrist.

4. Entitlement to service connection for carpal tunnel syndrome of the left wrist.


REPRESENTATION

Veteran represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Spitzer, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1971 to July 1992.

This case comes before the Board of Veterans' Appeals (Board) on appeal from April 2008 and May 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In January 2012, the Veteran testified at videoconference hearing.  A transcript of the hearing is of record.  

In July 2014, the Board remanded the current issues for further evidentiary development.  

In a June 2015 rating decision, the RO increased the initial rating for the Veteran's service-connected CAD to 30 percent.  However, as that increase did not represent a total grant of the benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The issues of entitlement to an initial evaluation in excess of 10 percent for CAD prior to January 8, 2015, and in excess of 30 percent thereafter and entitlement to service connection for carpal tunnel syndrome of the right and left wrists are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDING OF FACT

The Veteran's headaches were incurred in service.


CONCLUSION OF LAW

The requirements for establishing service connection for headaches have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

The Veteran testified that he has experienced headaches since an in-service motor vehicle accident in which he hit his head on the steering wheel and was transported to the hospital.  The Veteran's service treatment records contain a March 1980 hospitalization report noting that the Veteran bumped his head and cut his tongue after being involved in a motor vehicle accident.  Physical examination noted some facial edema, and the Veteran was diagnosed with a cerebral concussion.  

In an April 1983 report of medical history, the Veteran reported a head injury.  On a December 1987 medical history report he reported frequent or severe headaches.  On the June 1992 separation examination the Veteran denied frequent or severe headaches.

The Veteran was afforded a VA examination in April 2010.  He described moderate headaches lasting from three minutes occurring every three months.  

The Veteran was examined again in January 2015.  He reported weekly headaches with pain around the left eye radiating into his posterior cranium.  In April 2015, a VA clinician opined that it was unlikely that the current headache complaints are related to the motor vehicle accident because a January 2008 computerized tomography (CT) scan was negative, there was no evidence of headaches upon separation, and alcohol abuse and subsequent treatment was a more likely cause of the Veteran's current headaches.

After review of the evidence of record, the Board finds that service connection for headaches is warranted.

The record reflects a current diagnosis of headaches.  Specifically, the Veteran reported that he experiences headaches.  When a condition may be diagnosed by its unique and readily identifiable features, as is the case with headaches, the presence of the disorder is not a determination "medical in nature," and is capable of lay observation.  See Barr, 21 Vet. App. at 309.  Therefore, the remaining inquiry is whether the current headaches are related to service. 

When a claim involves a diagnosis based on purely subjective complaints, the Board is within its province to weigh the Veteran's testimony and determine whether it supports a finding of service incurrence and continued symptoms since service.  Id. at 310.  If it does, such testimony is sufficient to establish service connection.  Id.  Notably, the Veteran's contention that he has suffered headaches since an in-service motor vehicle accident is supported by the 1980 hospitalization report, 1983 and 1987 reports of medical history, and his descriptions of post-service headaches.  The Board acknowledges that the Veteran denied frequent or severe headaches at the 1992 separation examination.  However, given that the evidence reflects that the headaches do not occur at consistent intervals, resolving all doubt in favor of the Veteran, the Board finds his account of the in-service onset of his headaches and their continuation thereafter both competent and credible.  
In light of the evidence of record, including the Veteran's competent and credible reports of headaches that have continued since service, the Board finds that the evidence is at least in equipoise regarding whether the Veteran's current headaches were incurred in service.  Accordingly, resolving all doubt in his favor, service connection is warranted.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102 (2015).


ORDER

Service connection for headaches is granted.


REMAND

While further delay is regrettable, the Board finds that additional development is necessary prior to adjudication of the remaining claims.

Turning first to the claim for an increased initial evaluation for CAD, the Board noted in its July 2014 remand that the Veteran testified that his CAD had worsened since his last VA examination in April 2010.  Specifically, he stated that he experiences chest pain, shortness of breath and fatigue.  Accordingly, the Board remanded the case to afford the Veteran an appropriate VA examination.  In the remand directives, the Board directed the AOJ to schedule an appropriate examination to determine the current severity of the Veteran's service-connected CAD.  

The record reflects that a VA heart conditions examination was requested by the AOJ on December 30, 2014.  In January 2015, a VA physician examined the Veteran and completed the Disability Benefits Questionnaire (DBQ) for artery and vein conditions.  A DBQ for heart conditions was not completed.  Additionally, the artery and vein DBQ noted that the last ejection fraction testing was from a 2010 echocardiogram.  

Given that the appropriate examination was not administered, and that the examination that was performed did not measure the Veteran's current ejection fraction, the Board finds that a new examination must be provided.  See Barr, 21 Vet. App. at 312. (Once VA provides an examination, the examination must be adequate). 

Addressing the claims for service connection for carpal tunnel syndrome of the bilateral wrists, the Veteran contends that the disorder is due to weight lifting in service and that he has experienced ongoing symptoms associated with bilateral carpal tunnel syndrome since discharge from active service.

Service treatment records note complaints of right elbow and wrist pain in March 1992.  An April 1992 electromyogram (EMG) study noted that the Veteran had 
slight ulnar groove syndrome, with local slowed motor nerve conduction velocity and preserved normal sensory nerve potential in digit V.  It was further noted that presumably the Veteran suffered from lateral epicondyle of the humerus that could be a consequence of weight lifting.  During a November 1997 VA examination, the Veteran reported pain in his bilateral elbows beginning in 1990, and the onset of wrist pain around the same time with occasional aching and swelling of the wrists.  A diagnosis of bilateral carpal tunnel syndrome with minimal clinical findings was provided.  In March 1999, a VA EMG report showed an assessment of right carpal tunnel syndrome.  

At the January 2015 VA examination, the Veteran reported the onset of wrist pain in the early 1990s.  The examiner noted a diagnosis of carpal tunnel of the bilateral wrists.  In an April 2015 addendum opinion, a VA clinician opined that it was unlikely that the Veteran's current bilateral carpal tunnel is related to service because there is no evidence of bilateral carpal tunnel occurring during service.

The Board finds that the opinion offered by the April 2015 VA clinician did not address the relationship between the nerve conditions noted in the service treatment records and the current bilateral carpal tunnel condition in its conclusion that the current condition is not related to service.  Therefore, the Board finds that an opinion by a neurologist is needed before adjudicating these claims.

The Board notes that a December 2009 private nerve conduction velocity test from Carolina Neuropathy Associates and the report from the April 2010 VA heart examination are not associated with the claims file.  On remand, the AOJ should attempt to obtain these records, as well as updated VA and private treatment records.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1. Obtain the December 2009 private nerve conduction velocity test from Carolina Neuropathy Associates and the report from the April 2010 VA heart examination, as well as VA treatment records dating from March 2010 to the present.  If the requested records are unavailable, the claims file should be annotated as such and the Veteran and his representative notified of such.

2. Ask the Veteran to provide the names and addresses of all private medical care providers who have treated him for his carpal tunnel syndrome or heart disease since December 2009, to include Carolina Neuropathy Associates.  After securing any necessary releases, the AOJ should request any relevant records identified that are not duplicates of those already contained in the claims file.  If the requested records are unavailable, the claims file should be annotated as such and the Veteran and his representative notified of such.

3. Then, schedule the Veteran for a VA heart examination to determine the current severity of his coronary artery disease.  The claims file should be made available to and reviewed by the examiner.  All appropriate tests and studies should be conducted, including a determination of the ejection fraction and metabolic equivalent testing (METS) unless contraindicated.  If testing cannot be accomplished, the examiner should explain why.

In addition to objective test results, the examiner should fully describe the functional effects caused by the coronary artery disease.  The examiner must also discuss the impact that the Veteran's coronary artery disease has on his ability to secure and maintain substantially gainful employment.

4. Send the claims file to a VA neurologist to obtain an opinion concerning the relationship between the Veteran's carpal tunnel syndrome of the right and left wrists and service.  If an examination is deemed necessary to respond to the question presented, one should be scheduled.

Following review of the claims file, the neurologist should provide an opinion as to whether it is at least  as likely as not (a 50 percent or greater probability) that any carpal tunnel syndrome of the right and left wrists is related to the Veteran's military service.  In rendering this opinion, the neurologist should specifically discuss:

* The complaints of right elbow and wrist pain in March 1992.  

* The April 1992 electromyogram (EMG) study noting slight ulnar groove syndrome, with local slowed motor nerve conduction velocity and preserved normal sensory nerve potential in digit V, and that the Veteran suffered from lateral epicondyle of the humerus that could be a consequence of weight lifting.  Specifically, the neurologist should address the relationship, if any, between the slight ulnar groove syndrome and lateral epicondyle of the humerus noted in these records and the current carpal tunnel syndrome. 

* The November 1997 VA examination report noting pain in the bilateral elbows beginning in 1990 and wrist pain onset around the same time with occasional aching and swelling of the wrists.

* The March 1999 EMG report showing an assessment of right carpal tunnel syndrome.  

* The January 2015 VA peripheral nerve examination report and April 2015 addendum opinion.  

The neurologist should explain the reasoning for all conclusions reached.  

If the neurologist cannot provide the above opinion without resorting to speculation, he/she should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

5. After completing the above actions, the claims on appeal must be readjudicated.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


